Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 06/14/2021, with respect to rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101 of claims 1 and 4-8 have been fully considered and are persuasive.  The prior rejections of claims 1 and 4-8 have been withdrawn. 
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 6/14/2021 regarding claims 4-8 have been fully considered but they are not persuasive. While the amended claims further clarify applicant’s claim regarding the direction of rotation of the wound end, the arguments fail to overcome to prior art of record. Blitz Fig. 1A Annotation 1 provides a reference for an interpretation of the claims regarding directionality. The winding direction of the stent is shown as following the fluid path through the device. Once combined with Blitz [0041-0042], this encompasses all combinations claimed by applicant. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 uses the phrase “wherein the wound end part is a one-side wound end part and an other-side wound end part formed on both sides of the end parts of the stent body, and wherein the one-side wound end part and the other-side wound end part are wound in opposite directions” which is unclear and therefore indefinite. For the purpose of examination, the phrase will be interpreted as “wherein the wound end part comprises of a one-side wound end part and an other-side wound end part which are formed on both sides of the end parts of the stent body, and wherein the one-side wound end part and the other-side wound end part are wound in opposite directions” (emphasis added).
Claim 1 recites the requirement “configured such that portions of the first organ and the second organ juxtaposed the through holes are in close contact with each other” which is unclear and therefore indefinite. The use of “juxtaposed” in this context is unclear. For the purpose of examination, the cited language is interpreted to mean to retain portions of the first organ and the second organ, adjacent the through holes in close contact with each other” (emphasis added).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 20030069533 A1 (Kakutani et al.), hereinafter Kakutani in view of US 20160199170 A1 (Blitz), hereinafter Blitz.
Regarding claim 1, in a first embodiment, Kakutani teaches a stent (Fig. 3) with a stent body (1) and a structure used for connection between a through hole of a first organ and a through hole of a second organ (duodenum and gallbladder – Abstract), the stent comprising: a stent body which necessarily would have two ends being connected to two organs, corresponding to having a first end part and a second end part, wherein each of the first end part and the second end part are configured to be arranged across the through hole of the first organ and the through hole of the second organ and configured to provide a connecting passage that connects the first organ and the second organ [0031]. The stent of Kakutani is an expandable metallic stent having a mesh structure made of woven wire [0018] and comprising a cover film [0020] which covers the woven wire for sealing of the connecting passage.   
Kakutani further teaches a second embodiment of the stent with a pigtail structure used for connection between organs of different kinds (Abstract, [0021], Fig. 5) having a wound end part that is formed in a pigtail shape [0021] at an end part of the stent body to be caught and fixed to the through hole of the first organ and the through hole of a second organ and configured to retain portions of the first organ and the second organ, adjacent the through holes in close contact with each other her by puncturing both the duodenum and gallbladder and retaining the stent through expansion of the stent [0026-0027, 0031].

Blitz teaches a double pigtailed stent (Fig. 1A) wherein the wound end part (at least 3 and 5) comprises of a one-side wound end part (3) and an other-side wound end part (5) which are formed on both sides (Fig. 1A) of the central portion (7), corresponding to the end parts of the stent body, and wherein the one-side wound end part and the other-side wound end part are wound in opposite directions (Blitz Fig. 1A Annotation 1).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kakutani with the double ended pigtail of Blitz to improve stent retention [Blitz 0024].

    PNG
    media_image1.png
    344
    895
    media_image1.png
    Greyscale
 Blitz Fig. 1A Annotation 1


Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kakutani in view of US 20160199170 A1 (Blitz), hereinafter Blitz and further in view of US 8603185 B2 (Shah et al.), hereinafter Shah. 
Regarding claims 4-7, Kakutani in view of Blitz teaches the device of claim 1.
Blitz further teaches a double pigtailed stent (Fig. 1A) wherein, the stent body (1) comprises a top side (Blitz Fig. 1A Annotation 2), a bottom side (Blitz Fig. 1A Annotation 2), a left side (Blitz Fig. 1A Annotation 2), and a right side (Blitz Fig. 1A Annotation 2), and wherein, from the stent body, the one-side wound end part is wound from the top side and the right side toward the bottom side and the right side of the stent body and the other- side wound end part is wound 360 degrees from the bottom side and the left side toward the top side and the left side of the stent body as seen in Blitz Fig. 1A Annotation 2.  Blitz further teaches that the wound ends may be wound in either direction, thus covering the wound end rotation in relation to the stent body requirements of claims 5-7 [0041-0042]. 
With specific regard to claim 5, the one-side wound end part is wound 360 degrees from the top side and the right side toward the bottom side and the right side of the stent body and the other- side wound end part is wound 360 degrees from the bottom side and the right side toward the top side and the right side of the stent body. 
With specific regard to claim 6, the one-side wound end part is wound 360 degrees from the top side and the left side toward the bottom side and the left side of the stent body and the other- side wound end part is wound 360 degrees from the bottom side and the left side toward the top side and the left side of the stent body. 
With specific regard to claim 7, the one-side wound end part is wound 360 degrees from the top side and the left side toward the bottom side and the left side of 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kakutani in view of Blitz to wind the pigtails in any of the claimed configurations with the reasonable expectation that any of the disclosed winding configurations would effectively retain the stent and minimize movement.
Kakutani in view of Blitz fails to teach that the wound end is exactly 360 degrees. 
Shah teaches a stent (Fig. 1) with a pigtail end (i.e. curved portion (36)) which is formed to be about 360 degrees [0019] and retains the stent in position in the body.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kakutani in view of Blitz to incorporate the teachings of Shah in order to have the wound end of the stent be 360 degrees with the reasonable expectation that winding the pigtail end within the range of 90 to over 360 degrees as suggested by Shah would ensure proper stent retention.


    PNG
    media_image2.png
    360
    884
    media_image2.png
    Greyscale

Blitz Fig. 1A Annotation 2


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kakutani in view of Blitz and further in view of US 20140025180 A1 (Gupta), hereinafter Gupta and US 20150250979 A1 (Loske), hereinafter Loske.
	Regarding claim 8, Kakutani in view of Blitz teaches the stent of claim 1. Kakutani fails to teach the specific dimensions of the stent. However, it is well known to size implanted medical devices to patient specific anatomy or to provide the device in a variety of sizes.
	Gupta teaches an anti-migration biliary stent wherein the stent body has a length of 20-40mm [0026] and a total length of the stent body, the one-side wound end part, and the other-side wound end part is 130-150mm [0026]. Gupta notes that a variety of 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kakutani to optimize the dimensions of the stent in order to ensure a proper fit based on patient size and location of the organs being connected. Furthermore, it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Kakutani in view of Gupta does not teach the coating having a thickness as claimed.
Loske teaches a treatment for adding a jacket of coating to self-expanding metal stents [0054]. Loske teaches that the film thickness is between 0.5mm to 5mm; thus overlapping the claimed range. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kakutani with the teachings of Loske to ensure the stent coating is of a proper thickness to increase biocompatibility of the stent and protect the patient. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20130158675 A1 (Hutchins et al.) describes a stent in which the pigtails have a variety of winding configurations.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453.  The examiner can normally be reached on Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781